                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JOHNNY PORRAS,                                       Case No. 19-cv-00971-KAW (PR)
                                                         Petitioner,
                                   6
                                                  v.                                          ORDER OF TRANSFER
                                   7

                                   8     BILL MUNIZ, Warden, et al.,
                                                         Respondents.
                                   9

                                  10          Johnny Porras, a state prisoner incarcerated at Salinas Valley State Prison, has filed a pro

                                  11   se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging the validity of a

                                  12   conviction obtained in the Los Angeles County Superior Court.
Northern District of California
 United States District Court




                                  13          A federal petition for a writ of habeas corpus made by a person in custody under the

                                  14   judgment and sentence of a state court is properly filed in either the district of confinement or the

                                  15   district of conviction. 28 U.S.C. § 2241(d). The district court where the petition is filed may

                                  16   transfer the petition to the proper district in the furtherance of justice. Id. Federal courts in

                                  17   California traditionally have chosen to hear petitions challenging a conviction or sentence in the

                                  18   district of conviction. Dannenberg v. Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993).

                                  19          Petitioner was convicted in the Los Angeles County Superior Court, which lies within the

                                  20   venue of the Central District of California. 28 U.S.C. § 84(b). Thus, the proper venue for the

                                  21   habeas petition lies in the Central District, not in this district. Pursuant to 28 U.S.C. § 1406(a) and

                                  22   Habeas L.R. 2254-3(b), and in the interest of justice, the Clerk of the Court shall TRANSFER this

                                  23   habeas action to the United States District Court for the Central District of California.

                                  24          All pending motions are terminated on this Court’s docket.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 25, 2019

                                  27
                                                                                                      KANDIS A. WESTMORE
                                  28                                                                  United States Magistrate Judge
